PER CURIAM.
Appellant was found guilty of the charge of conspiracy to violate Section 562.23, Florida Statutes, F.S.A. The evidence supports the verdict. The question here’is as to the sufficiency of the court’s instruction to the jury as to the elements of the crime of conspiracy. The court instructed the jury in substance that in order to convict of conspiracy, the defendant must have actively and intentionally participated in the “furtherance” of the conspiracy or common design as a whole. Appellant having furnished money for gas for cooking the mash and having furnished sugar and money for sugar was sufficient to show that appellant knowingly and actively participated in the furtherance of the conspiracy. Use of the word “furtherance” of the conspiracy is practically synonymous with the words of the statute “to effect the object of the conspiracy.”
Finding no error in the instructions, the judgment appealed is affirmed.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.